DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 1/12/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-7,10-13,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe (4233781) in view of Gipson (5442880).
Claim 1. Roe discloses a window assembly adapted to fit within a wall opening of a wall having a first wall side and a second wall side, the window assembly comprising: 
an interior frame half (120/125) adapted to fit about the wall opening and overlay the first wall side; 
an exterior frame half (60) adapted to fit about the wall opening and overlay the second wall side, the exterior frame connected to the interior frame half to encircle the wall opening (as seen in the figures), the exterior frame includes a fixed window pane (90), as an integral part of the exterior frame, extending therefrom to at least partially enclose the wall opening.

Claim 2. The window assembly of Claim 1 wherein the exterior frame half has a peripheral sill (62) extending around the wall opening in a substantially horizontal orientation to the wall and peripheral apron (64/65) integrally extending from the sill in a vertical orientation to the sill overlying the second wall side (as seen in the figures).
Claim 4.  The window assembly of Claim 1 and a sliding window pane (100) carried by the exterior frame half for sliding movement between an open position spaced behind the fixed window pane and a closed position slid away from the fixed window pane to fully enclose the wall opening (as noted in the figures and throughout the disclosure).

Claim 6.  The window assembly of Claim 5 wherein the exterior frame also has a track part (70,68,71 as seen in at least figure 10) extending from the sill, the sliding window pane riding along the track part between the open position and the closed position (as noted in the figures and disclosure).
Claim 7.  The window assembly of Claim 6 wherein the sliding window pane having a U-shaped track channel (74) seated atop the track part (as seen in the figures).
Claim 11.  The window assembly of Claim 7 wherein the track channel has an elongated first channel contact surface formed therein, the track part has an elongated first track contact surface complimentarily angled with respect to the first channel contact surface such that the first channel contact surface urges against the first track contact surface  across the length of both of the first channel contact surface and the first track contact surface when the sliding pane is in the closed position (as seen in at least figures 5,8 and as noted in the disclosure).
Claim 12.  The window assembly of Claim 7 wherein the sliding pane has a seal edge (as noted in the annotated figure) that engages the fixed pane to seal the window assembly when the sliding pane is in the closed position (as noted in at least figure 5 and throughout the disclosure) seal edge.

Claim 18.  The window assembly of claim 11 wherein the track channel has an elongated second channel contact surface (on the other side such as near 71) formed therein, such that the first channel contact surface seats against the second track contact surface across the length of both of the second channel contact surface and the first track contact surface when the sliding pane is in the closed position (as seen in figure 5).

    PNG
    media_image1.png
    345
    1013
    media_image1.png
    Greyscale


Claims 3,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe (4233781) in view of Gipson (5442880) and further in view of Koch (3555736).
Claim 3.  Roe in view of Gipson disclose the window assembly of Claim 2, but do not expressly disclose that the exterior frame half has a plurality of weep passages extending from the sill and through the apron to allow water to drain vertically through the apron from the window assembly.  However it is known in the art to include a plurality of weep passages extending from the sill and through the apron to allow water to drain vertically through the apron from the window assembly.  For example, Koch 
Claim 16.  Roe in view of Gipson disclose the window assembly of Claim 6 but do not expressly disclose that the exterior frame half has a first set of weep passages extending through the sill on one side of the track part and through the apron to allow water to drain vertically through the apron from the window assembly, and a second set of weep passages extending through the sill on the other side of the track part and through the apron to allow water to drain from the window assembly.  However it is known in the art to include a plurality of weep passages extending through the sill and the apron to allow water to drain vertically through the apron from the window assembly.  For example, Koch discloses a window assembly having an exterior frame half having a plurality of weep passages (at 18/60/62/64/66) extending through the sill (at 18) and the apron (at 66) to allow water to drain vertically through the apron from the window assembly at location where water has access.  Accordingly at the time the invention was filed it would have been obvious to one of ordinary skill in the art to pursue known design options and modify the exterior frame of Roe in view of Gipson to have a first set of weep passages on one side of the track part and a second set of weep passages on .
Response to Arguments
Applicant’s arguments with respect to claim(s) and rejections in view of Ehret (3808742) with respect to the opaque molded polymer frame and integrally molded transparent fixed pane have been considered but are moot in view of the new ground of rejection necessitated by applicants claim amendments.
Applicant's arguments with respect to weep passaged vertically draining through the apron have been fully considered but they are not persuasive. Koch clearly discloses a sill in a substantially horizontal orientation, just as applicant claimed sill, and an apron in a vertical oration to the sill, just as applicant’s claimed apron; the sill having a weep passage 18 at horizontal sill and a weep passage 66 through vertical apron, therefore Koch clearly discloses the claimed vertical draining.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635